The opinion of the court was delivered bv
McEnery, J.
The defendant is sued for a license tax for carrying on the occupation of broker. He answers, denying that he con- • ducts a brokerage business.
There is no issue, suggested by the pleadings, in any way involving the legality or constitutionality of the tax. There is only a question ■ of fact at issue, whether or not the defendant' conducts and carries on the business for which the license is demanded. Art. 81 of the Constitution, as amended. Breazeale et al. vs. Wyoming Frank, 43 An. 225.
The amount involved is less than $2000.
It is, therefore, ordered that the appeal be dismissed.